15-23007-rdd          Doc 4352      Filed 05/16/19 Entered 05/16/19 17:35:50                     Main Document
                                                  Pg 1 of 9
                                        Presentment Date and Time: May 22, 2019 at 10:00 a.m. (Eastern Time)
                                                Objection Deadline: May 21, 2019 at 12:00 p.m. (Eastern Time)
                                           Hearing Date and Time (Only if Objection Filed): To Be Determined

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors and
 Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :
                                                                :       Chapter 11
 THE GREAT ATLANTIC & PACIFIC TEA                               :
 COMPANY, INC., et al.,                                         :       Case No. 15-23007 (RDD)
                                                                :
                                       1
                            Debtors.                            :        (Jointly Administered)
 ---------------------------------------------------------------x

                         NOTICE OF PRESENTMENT OF STIPULATION,
                         AGREEMENT AND ORDER BETWEEN DEBTORS
                         AND KIN-MALL PROPERTIES, LLC RESOLVING
                       CURE DISPUTE AND ESTABLISHING CURE AMOUNT

                     PLEASE TAKE NOTICE that on May 22, 2019 at 10:00 a.m. (Eastern

 Time), the attached Stipulation, Agreement and Order Between Debtors and Kin-Mall

 Properties, LLC Resolving Cure Dispute and Establishing Cure Amount (the “Stipulation,

 Agreement and Order”) will be presented to the Honorable Robert D. Drain, in the United

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: 2008 Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P
 Live Better, LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW
 Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc. (1210);
 Kwik Save Inc. (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para
 Holdings, Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell,
 Inc.(3304); Super Fresh Food Markets, Inc. (2491); The Old Wine Emporium of Westport, Inc. (0724); Tradewell
 Foods of Conn., Inc. (5748); and Waldbaum, Inc. (8599). The international subsidiaries of The Great Atlantic &
 Pacific Tea Company, Inc. are not debtors in these chapter 11 cases. The location of the Debtors’ corporate
 headquarters is 800 D Lake Street, Ramsay, New Jersey 07446.




 WEIL:\97037447\1\50482.0005
15-23007-rdd     Doc 4352     Filed 05/16/19 Entered 05/16/19 17:35:50          Main Document
                                            Pg 2 of 9


 States Bankruptcy Court for the Southern District of New York, located at 300 Quarropas Street,

 White Plains, New York 10601 (the “Bankruptcy Court”) for approval and signature.

               PLEASE TAKE FURTHER NOTICE that any responses or objections

 (“Objections”) to the Stipulation, Agreement and Order shall be in writing, shall conform to the

 Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules for the Southern District

 of New York, shall be filed with the Bankruptcy Court (a) by attorneys practicing in the

 Bankruptcy Court, including attorneys admitted pro hac vice, electronically in accordance with

 General Order M-399 (which can be found at www.nysb.uscourts.gov), and (b) by all other

 parties in interest, on a CD-ROM, in text-searchable portable document format (PDF) (with a

 hard copy delivered directly to Chambers), in accordance with the customary practices of the

 Bankruptcy Court and General Order M-399, to the extent applicable, and shall be served in

 accordance with General Order M-399 and the Order Pursuant to 11 U.S.C. § 105(a) and Fed.

 R. Bankr. P. 1015(c) and 9007 Implementing Certain Notice and Case Management Procedures,

 dated July 20, 2015 (ECF No. 62), so as to be so filed and received no later than May 21, 2019

 at 12:00 p.m. (Eastern Time) (the “Objection Deadline”).

               PLEASE TAKE FURTHER NOTICE that, if a written Objection is timely filed

 and served, a hearing will be held on a date to be determined to consider the Stipulation,

 Agreement and Order before the Honorable Robert D. Drain in the Bankruptcy Court.




                                                2
15-23007-rdd     Doc 4352      Filed 05/16/19 Entered 05/16/19 17:35:50            Main Document
                                             Pg 3 of 9


                PLEASE TAKE FURTHER NOTICE that if an Objection to the Stipulation,

 Agreement and Order is not received by the Objection Deadline, the Bankruptcy Court may enter

 an order granting the relief sought without further notice.


 Dated: May 16, 2019
        New York, New York
                                                       /s/ Sunny Singh
                                                       WEIL, GOTSHAL & MANGES LLP
                                                       767 Fifth Avenue
                                                       New York, New York 10153
                                                       Telephone: (212) 310-8000
                                                       Facsimile: (212) 310-8007
                                                       Ray C. Schrock, P.C.
                                                       Garrett A. Fail
                                                       Sunny Singh

                                                       Attorneys for Debtors and
                                                       Debtors in Possession




                                                  3
15-23007-rdd   Doc 4352   Filed 05/16/19 Entered 05/16/19 17:35:50   Main Document
                                        Pg 4 of 9




                          Stipulation, Agreement and Order
15-23007-rdd        Doc 4352        Filed 05/16/19 Entered 05/16/19 17:35:50                     Main Document
                                                  Pg 5 of 9


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------------- X
 In re:                                                                       :
                                                                              : Chapter 11
 THE GREAT ATLANTIC & PACIFIC TEA                                             :
 COMPANY, INC., et al.,                                                       : Case No. 15-23007 (RDD)
                                                                              :
            1
 Debtors.                                                                     : (Jointly Administered)
 ---------------------------------------------------------------------------- X

                       STIPULATION, AGREEMENT, AND ORDER
                  BETWEEN DEBTORS AND KIN-MALL PROPERTIES, LLC
              RESOLVING CURE DISPUTE AND ESTABLISHING CURE AMOUNT

                  This stipulation, agreement, and order (the “Stipulation, Agreement, and

 Order”) is entered into by and among The Great Atlantic & Pacific Tea Company, Inc. and

 certain of its affiliates, as debtors and debtors in possession in the above-captioned chapter 11

 cases (collectively, the “Debtors”), and Kin-Mall Properties, LLC (the “Landlord”).                            The

 Debtors and the Landlord may be referred to herein individually as a “Party” and, collectively,

 as the “Parties.” The Parties hereby stipulate and agree as follows:

                                                   RECITALS

                  A.       On July 19, 2015 (the “Commencement Date”), the Debtors commenced

 with this Court voluntary cases under chapter 11 of title 11 of the United States Code (the

 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New

 York (the “Bankruptcy Court”). The Debtors continue to operate their businesses and manage


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: 2008 Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P
 Live Better, LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW
 Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc. (1210);
 Kwik Save Inc. (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para
 Holdings, Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell, Inc.
 (3304); Super Fresh Food Markets, Inc. (2491); The Old Wine Emporium of Westport, Inc. (0724); Tradewell Foods
 of Conn., Inc. (5748); and Waldbaum, Inc. (8599). The international subsidiaries of The Great Atlantic & Pacific
 Tea Company, Inc. are not debtors in these chapter 11 cases. The location of the Debtors’ corporate headquarters is
 19 Spears Road, Suite 310, Ramsey, New Jersey 07446.


 6173792 v2
15-23007-rdd     Doc 4352     Filed 05/16/19 Entered 05/16/19 17:35:50            Main Document
                                            Pg 6 of 9


 their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code.

                B.     On September 11, 2015, the Landlord filed an objection (the “Cure

 Objection”) (ECF No. 893) in the Debtors’ chapter 11 cases asserting an outstanding cure

 amount of $417,808.30 (the “Alleged Cure Claim”) in connection with the assumption and

 assignment of the lease for the premises located at 25 Kinnelon Road, Kinnelon, NJ (the

 “Lease”).

                C.     The Cure Objection was adjourned provided that the Debtors reserve the

 amount of the Alleged Cure Claim pending further reconciliation between the Parties or, if

 necessary, a determination by the Bankruptcy Court (the “Cure Reserves”).

                D.     Following negotiations, the Parties have consensually resolved the Cure

 Objection and Alleged Cure Claim on the terms and conditions set forth herein.

          NOW, THEREFORE, UPON THE FOREGOING RECITALS, WHICH
 ARE INCORPORATED AS THOUGH FULLY SET FORTH HEREIN, IT IS HEREBY
 STIPULATED AND AGREED, BY AND BETWEEN THE PARTIES, AND UPON
 COURT APPROVAL, SHALL BE ORDERED THAT:

                                         AGREEMENT

                1.     The Landlord shall have an allowed cure claim in the amount of $80,000

 (the “Agreed Cure Claim”).

                2.     Within five (5) business days following receipt by Debtors’ counsel of an

 electronic copy of this Stipulation executed by counsel to the Landlord, Debtors shall submit this

 Stipulation to the Bankruptcy Court to be “so ordered.” Within three (3) business days following

 the date of the approval of this Stipulation, Agreement, and Order by the Bankruptcy Court, the

 Debtors shall make or cause to be made a payment of the Agreed Cure Claim to the Landlord.




                                         26173792 v2
15-23007-rdd     Doc 4352      Filed 05/16/19 Entered 05/16/19 17:35:50             Main Document
                                             Pg 7 of 9


                3.      Upon payment of the Agreed Cure Claim from the Cure Reserves (or from

 any other account subject to reimbursement from the Cure Reserves), (i) the Cure Objection shall

 be deemed resolved, (ii) all of the claims (as defined in the Bankruptcy Code) asserted or that

 could have been asserted under or in connection with the Lease by the Landlord against the

 Debtors shall be deemed waived, released, and discharged with prejudice, without the necessity

 of any further action by the Debtors or any other party, and (iii) the Debtors may release to

 themselves any sums in excess of the Agreed Cure Claim held in the Cure Reserves on account

 of the Alleged Cure Claim.

                4.      Upon payment of the Agreed Cure Claim, claim numbers 2550 and 8710

 shall be deemed fully satisfied and expunged from the claims register.

                5.      This Stipulation, Agreement, and Order sets forth the entire agreement

 between the Parties hereto and fully supersedes any and all prior agreements and understandings,

 oral or written, between the Parties hereto pertaining to the subject matter hereof.

                6.      Each Party agrees that no promise or representation not expressly

 contained in this Stipulation, Agreement, and Order has been made by any other Party or its

 agents, employees, representatives, or attorneys. Each Party further acknowledges that it is not

 entering into this Agreement on the basis of any such promise or representation, express or

 implied.

                7.      This Stipulation, Agreement, and Order may not be modified, amended, or

 vacated other than by a signed writing executed by the Parties.

                8.      This Stipulation, Agreement, and Order is binding upon and for the benefit

 of the Parties and their respective managers, members, owners, shareholders, directors, officers,

 principals, employees, agents, representatives, heirs, executors, successors, and assigns.




                                           36173792 v2
15-23007-rdd     Doc 4352      Filed 05/16/19 Entered 05/16/19 17:35:50           Main Document
                                             Pg 8 of 9


                9.      Each person who executes the Stipulation, Agreement, and Order on

 behalf of a Party hereto represents that he or she is duly authorized to execute this Stipulation,

 Agreement, and Order on behalf of such Party.

                10.     This Stipulation, Agreement, and Order may be executed in multiple

 counterparts, each of which shall be deemed an original but all of which together shall constitute

 one and the same instrument. Evidence of execution of this Stipulation, Agreement, and Order

 may be exchanged by facsimile or by electronic transmission of a scanned copy of the signature

 pages or by exchange of an originally signed document, each of which shall be as fully binding

 on the Party as a signed original.

                11.     This Stipulation, Agreement, and Order shall be effective upon approval

 by the Bankruptcy Court. If this Stipulation, Agreement, and Order is not approved by the

 Bankruptcy Court, then the terms of this Stipulation, Agreement, and Order, other than this

 paragraph, shall not be binding on any of the Parties. Nothing contained herein is or shall be

 deemed an admission of any kind by any Party.




                                         46173792 v2
15-23007-rdd     Doc 4352     Filed 05/16/19 Entered 05/16/19 17:35:50          Main Document
                                            Pg 9 of 9


               12.     The Parties irrevocably and unconditionally agree that the Bankruptcy

 Court shall retain exclusive jurisdiction to interpret, implement, and enforce the provisions of

 this Stipulation, Agreement, and Order.


 Dated: May 16, 2019                                        Dated: May 16, 2019

 By:    /s/ George R. Hirsch                      By:   /s/ Sunny Singh
        George R. Hirsch                                Ray C. Schrock, P.C.
        SILLS CUMMIS & GROSS, P.C.                      Garrett A. Fail
        101 Park Avenue 28th Floor                      Sunny Singh
        New York, New York 10178                        WEIL, GOTSHAL & MANGES LLP
        Telephone: (212) 643-7000                       767 Fifth Avenue
        Facsimile: (212) 643-6500                       New York, NY 10153
                                                        Telephone: (212) 310-8000
        Attorneys for Landlord                          Facsimile: (212) 310-8007

                                                        Attorneys for Debtors
                                                        and Debtors in Possession




 SO ORDERED THIS
 __ DAY OF ____________, 2019



 HONORABLE ROBERT D. DRAIN
 UNITED STATES BANKRUPTCY JUDGE




                                           56173792 v2
